 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-17-01350-001-PHX-JJT
10                  Plaintiff,                         ORDER
11   v.
12   Samer Ayad Hussein,
13                  Defendant.
14
15
16
17          The Court held a Preliminary Revocation Hearing on June 14, 2021 at 2:00 p.m.

18   Counsel and all witnesses appeared in person. Defendant appeared by video teleconference

19   with his consent.

20          The Court has considered the testimony of the witnesses, the exhibits admitted into

21   evidence, the authorities cited by counsel, and all information presented.

22          The Court finds probable cause exists that the allegations contained in the Petition

23   to Revoke Supervised Release filed May 20, 2021 (Doc. 43) were committed and that the

24   Defendant committed the allegations. The Government has met its burden of proof.

25          IT IS ORDERED setting an Admit/Deny Hearing set for Thursday, July 8, 2021

26   at 2:30 p.m., before U.S. Magistrate Judge John Z. Boyle, courtroom 302.

27
28
 1
 2         The Court finds excludable delay under 18 U.S.C. § 3161(h) _____ from ________
 3   to ________.
 4         Dated this 17th day of June, 2021.
 5
 6
 7                                                    Honorable Eileen S. Willett
 8                                                    United States Magistrate Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
